EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Quarterly Report on Form 10-Q of Lightning Gaming, Inc. (the “Registrant”) for the period ending March 31, 2009, as filed with the Securities and Exchange Commission, each of us certifies as of the date hereof, solely for the purposes of Title 18, Chapter b3 Section 1350 of the United States Code, to the best of our respective knowledge, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant at the dates and for the periods indicated. A signed original of this written statement, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement, has been provided to the Registrant and will be retained by the Registrant and furnished to the Securities and Exchange Commission or its staff upon request. This Certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission. Date:May 15, 2009 By: /s/ Brian Haveson Brian Haveson Chief Executive Officer Date: May 15, 2009 By: /s/ Robert Ciunci Robert Ciunci Chief Financial Officer
